Exhibit 10.59

LOAN AND SECURITY AGREEMENT

LOAN AND SECURITY AGREEMENT (the “Agreement”) dated this      day of December,
2007, by and among, Dover Saddlery, Inc., a Delaware corporation (“Dover DE”),
Dover Saddlery, Inc., a Massachusetts corporation, Smith Brothers, Inc., a Texas
corporation, Dover Saddlery Retail, Inc., a Massachusetts corporation, Old
Dominion Enterprises, Inc., a Virginia corporation and Dover Saddlery Direct,
Inc., a Massachusetts corporation (hereinafter, each with Dover DE, individually
a “Borrower”, and collectively the “Borrowers”) and RBS Citizens, National
Association, a national banking association, with a principal place of business
at 875 Elm Street, Manchester, New Hampshire 03101 (hereinafter the “Lender”);

WHEREAS, Borrowers wish to borrow from Lender the aggregate amount of up to
Eighteen Million Dollars ($18,000,000.00) on the terms and conditions referred
to more particularly herein;

WHEREAS, Lender has requested security for such loan in the form of, inter alia,
Uniform Commercial Code security interests in the Borrowers’ assets; and,

WHEREAS, the parties wish to provide in further detail herein the terms on which
the loans to be made hereunder will be administered, and for certain
restrictions upon Borrowers while any portion thereof remains unpaid.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:

1. DEFINITIONS.

For purposes of this Agreement:

“Affiliate” means, as applied to any Person, a spouse or relative of such
Person, any shareholder, member, director, partner or officer of such Person,
any corporation, partnership, limited liability company, trust, association,
firm or other entity of which such Person is a shareholder, member, director,
partner, officer, trustee or beneficiary, and any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person;

“Borrowers’ Availability” shall have the meaning set forth in Section 3.1;

“Business Day” means, any day which is neither a Saturday nor Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Manchester, New Hampshire;

“CAPEX” means the amount of any expenditures for fixed assets, computer
software, leasehold improvements, capital leases under generally accepted
accounting principals consistently applied, installment purchases of machinery
and equipment, acquisitions of real estate, expenditures in any construction in
progress and other similar expenditures which are required to be capitalized in
accordance with generally accepted accounting principles consistently applied;

“Capital Securities” means as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to partnership,
limited liability company or other non-corporate entity, ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and property, and the right
to receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise control over such
Person;

“Change of Control” means the acquisition of voting control or direction of over
50% or more of a Person’s outstanding common stock or sale of all or
substantially all of the assets of a Person in one or more related transactions;

“Collateral” means all personal property of Borrowers, of every kind and nature,
tangible and intangible, wherever located, and now owned or hereafter acquired,
including without limitation all Goods (including Inventory, Equipment and any
Accessions thereto), Instruments (including promissory notes), Documents,
Accounts, Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper, and including rental agreements), Fixtures, Deposit Accounts (other than
payroll accounts), Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing), Commercial Tort Claims, Securities and all other
Investment Property, Supporting Obligations, any other contract rights or rights
to the payment of money, all sums payable under any policy of insurance
(including without limitation, any return for premiums), tort claims, and all
General Intangibles (including all Payment Intangibles, choses in action, all
now owned and hereafter acquired franchises, licenses, permits, patents, patent
applications, trademarks, trade names and copyrights, and all rights thereunder
and registrations thereof), all books, records, customer lists, internet files,
ledger sheets, ledgers, files, orders, invoices and shipping receipts
(including, without limitation, computer programs, data bases, tapes and related
electronic data processing software) relating to all of the foregoing, and, to
the extent not listed above as original collateral, the proceeds and products of
the foregoing. Capitalized terms set forth above shall have the meaning given
that terms as set forth and defined under the Uniform Commercial Code Adopted in
New Hampshire (the “UCC”);

“Common Stock” shall have the meaning set forth in Section 6.15;

“Convertible Securities” means securities or obligations that are exercisable
for, convertible into, or exchangeable for shares of Common Stock and any
options, warrants or other rights to subscribe for or purchase Common Stock or
to subscribe for or purchase other Capital Securities or obligations that are,
directly or indirectly, convertible into or exchangeable for Common Stock;

“Costs of Collection” means all reasonable attorneys’ fees, and out-of-pocket
expenses incurred by Lender which are directly or indirectly related to Lender’s
efforts to collect any of the Obligations and/or to enforce any of its rights,
remedies, or powers against or in respect of Borrowers, whether or not suit is
instituted in connection with such efforts. The Costs of Collection shall be
added to the Obligations, as if such were lent, advanced and credited by Lender
to Borrowers, or for the benefit of Borrowers, and until paid shall bear
interest at the Default Interest Rate defined in the Note;

“Current Assets” means, for any period, all assets of Borrowers, which may be
properly classified as current assets in accordance with generally accepted
accounting principles on a consolidated basis, including prepaid expenses, cash
on hand, accounts receivable, inventory, current income tax receivables and
prepaid catalog expenses, provided that Current Assets shall exclude amounts due
to such Person from an Affiliate of such Person;

“Current Liabilities” means, for any period, all liabilities of Borrowers, which
may be properly classified as current liabilities in accordance with generally
accepted accounting principles on a consolidated basis, including, without
limitation, the current portion of any capital lease obligations, accounts
payable, accrued expenses, income tax payables the current portion of deferred
federal income tax payable, all regularly scheduled amounts due from such Person
to an Affiliate of such Person within twelve (12) months, and for purposes of
covenant calculations all amounts outstanding on the Note, and not previously
included (whether or not due within twelve (12) months);

“Current Portion of Long Term Debt” means, with respect to any Borrower, for any
period, all principal obligations of such Borrower for borrowed money
(including, but not limited to, any amounts due with respect to capitalized
lease obligations, scheduled payments required by Lender on the Obligations and
payments allowed by Lender on the Subordinated Debt (if any)), all cash interest
payments, all cash income taxes and unfinanced CAPEX expenses, all of which by
the terms thereof required repayment within the immediately preceding twelve
(12) month period;

“EBITDA” means earnings before interest, taxes, depreciation and amortization
calculated in accordance with generally accepted accounting principles,
consistently applied, provided, however for the period ending December 31, 2007,
adding back to EBITDA the $700,000 expense recognized pursuant to the settlement
of the so-called “GAH litigation”;

“Environmental Laws” shall have the meaning set forth in Section 8.10.

“Event of Default” shall have the meaning set forth in Section 10;

“Fixed Charge Coverage Ratio” means the ratio of EBITDA to the Current Portion
of Long Term Debt;

“Funded Debt” means with respect to any Person, the following types of
Indebtedness of such Person, determined in accordance with generally accepted
accounting principles consistently applied: (i) all indebtedness of such Person
for borrowed money (other than current trade liabilities or accounts payable
incurred in the ordinary course of business and payable in accordance with
customary practices); (ii) any other Indebtedness which is evidenced by a note,
bond, debenture or similar instrument, including but not limited to, the
Obligations and the Subordinated Debt; (iii) all capital lease obligations of
such Person; (iv) all obligations of such Person with respect to outstanding
letters of credit, acceptances and similar obligations created for the account
of such Person; and (v) all liabilities secured by any lien on any property
owned by such Person, even though such Person has not assumed or otherwise
become liable for the payment thereof;

“Hedging Contract(s)” means interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrowers and the Lender and designed to
protect the Borrowers against fluctuations in interest rates or currency
exchange rates.

“Indebtedness” is defined as all obligations which should, in accordance with
generally accepted accounting principles consistently applied, be classified
upon a Borrower’s balance sheet as liabilities, together with, to the extent not
so included: (i) liabilities secured by any mortgage on property owned or
acquired subject to such mortgage, whether or not the liability secured thereby
shall have been assumed, (ii) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be so reflected in said balance sheet, except guaranties by endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business, and (iii) the present value of any lease
payments due under leases required to be capitalized in accordance with
applicable Statements of Financial Accounting Standards, determined in
accordance with applicable Statements of Financial Accounting Standards;

“Issued Shares” shall have the meaning set forth in Section 6.15;

“Letter of Credit” and “Letters of Credit” shall have the meaning set forth in
Section 3.9;

“Loan Documents” refers to this Loan and Security Agreement, the Note, the
documents, certificates and filings evidencing the liens granted herein, and all
other instruments, the documents or writings executed or delivered (or to be
executed or delivered) by Borrowers to Lender in connection with this
transaction, as the same may be amended from time to time;

“Loan” means the line of credit loan defined in Section 3.1;

“Material” or “Material Adverse Effect” means that which is or is likely in the
reasonable opinion of Lender to adversely affect (i) the ability of a Borrower
to perform its obligations under any Loan Document or any agreement or document
evidencing the Indebtedness of such Borrower, or (ii) the business, assets or
financial condition of such Borrower;

“Maturity Date” means January 31, 2011;

“Note” means collectively the Revolving Credit Note from Borrowers to Lender, of
even date hereof, in the principal amount of up to Eighteen Million Dollars
($18,000,000.00);

“Obligation” and “Obligations” means, any and all Indebtedness, liabilities,
leases, debts and obligations of a Borrower to Lender whether incurred by such
Borrower as maker, guarantor or other surety, whether or not any of such are
liquidated, unliquidated, secured, unsecured, direct, indirect, absolute,
contingent, or of any other type, nature or description, or by reason of any
cause of action which Lender may hold against such Borrower. “Obligations”
includes, without limitation, each obligation to repay the Loan and all loans,
advances, indebtedness, notes, obligations and amounts now or hereafter at any
time owing by Borrowers to Lender under the Loan Documents or pursuant to the
Note;

“Person” refers to any individual, partnership, limited liability company, joint
venture, corporation, limited partnership, a trust, an unincorporated
organization or a government or any department or agency thereof;

“Plan” shall have the meaning set forth in Section 6.13;

“Proprietary Rights” means all patents, trademarks, trade names, service marks,
copy rights, inventions, production methods, licenses, formulas, know-how, and
trade secrets, regardless of whether such are registered with any governmental
agency, including applications thereror;

“Receivable Collateral” refers to that portion of the Collateral which consists
of Borrowers’ Accounts and Accounts Receivable, Chattel Paper, Instruments,
Documents of Title, Documents and Securities and their products and proceeds;

“Senior Funded Debt” means the Obligations, including, but not limited to:
(i) the Loan; (ii) all obligations of Borrowers to Lender in respect of
outstanding letters of credit, acceptances and similar obligations created for
the account of Borrowers; (iii) all capital lease obligations of Borrowers to
Lender; and (iv) any other indebtedness which is evidenced by a note, bond,
debenture or similar instrument from Borrowers to Lender; and

“Subordinated Debt” means any debt subordinated to the Obligations in a form and
manner acceptable to the Lender, including, but not limited to, the obligations
of Dover Saddlery, Inc. to BCA Mezzanine Fund, L.P., and Cephas Capital
Partners, L.P. and SEED Ventures Finance, LLC, as participants.

1

2. NATURE OF THE BORROWERS’ RIGHTS AND OBLIGATIONS.

2.1 The obligations of each of the Borrowers hereunder shall be joint and
several and any obligation expressed herein as an obligation of any Borrower or
the Borrowers is an obligation owed by all the Borrowers jointly and severally,
irrespective of, to or for the account of which of the Borrowers the proceeds
are disbursed. Without limiting the generality of the foregoing, it shall not be
a defense for any Borrower hereunder that as a consequence of lack of capacity
or authority or for any other reason whatsoever (including, without limitation,
the matters and laws referred to in Section 2.2 below, the application of the
provisions of that Section, and any waiver in favor of or indulgence to or
compounding or composition with or like dealing relating to the obligations
hereunder of any other Borrower) any Borrower has no or only limited liability
in respect of any obligation for which, according to the terms of the Loan
Documents, the Borrowers are jointly and severally liable;

2.2 Notwithstanding anything to the contrary provided in any provision of any of
the Loan Documents, if (i) any Borrower shall become subject to bankruptcy or
similar proceedings, and (ii) the obligations assumed or expressed to be assumed
by it in such capacity under the Loan Documents are claimed to be and would but
for this provision be subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any applicable State law,
and (iii) such obligations or the amount thereof were reduced or limited in some
way, then the obligations of such Borrower shall be reduced or limited to the
extent (and only to the extent) necessary in order that such obligations, to the
maximum extent possible, may remain valid and not subject to avoidance as
aforesaid, provided always that this Section 2.2 shall not apply in any
circumstances whatsoever so as to reduce or limit the obligations of any
Borrower with respect to the repayment, prepayment or accelerated repayment of
or the payment of interest on or the payment of any other amount relating to any
amount the proceeds of which were disbursed to it or for its account;

2.3 In the event that a Borrower is determined to be an “insider” for the
purposes of the United States Bankruptcy Code with respect to any other Borrower
and in the event that such determination would be a necessary element in causing
any payment or other transfer of an interest in property from such other
Borrower to the Lender to be a voidable transfer under the United States
Bankruptcy Code, then, notwithstanding anything to the contrary in any of the
Loan Documents, such Borrower hereby irrevocably waives all rights which may
have arisen to be subrogated to any of the rights (whether contractual, under
the United States Bankruptcy Code, including Section 509 thereof, under common
law or otherwise) of Lender against such other Borrower or against any
collateral security or guarantee or right of set-off held by Lender for the
payment of amounts owed by such other Borrower, and hereby further irrevocably
waives all contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
such other Borrower or any other person which may have arisen in connection with
the Loan Documents and any amounts payable thereunder. The provisions of this
Section 2.3 shall survive the payment in full of all amounts payable by any and
all Borrowers under the Loan Documents and the termination of the Note;

2.4 Each Borrower irrevocably authorizes and appoints Dover Saddlery, Inc.
(Delaware), as its agent to give all notices and instructions (including all
requests for advances) and to make such agreements and give such consents as are
capable of being given or made by the Borrowers or any of them and,
notwithstanding that they may affect such Borrower, without further reference to
or the consent of such Borrower; and

2.5 Every act, omission, agreement, undertaking, settlement, waiver, notice,
request or other communication given or made by Dover Saddlery, Inc. (Delaware)
hereunder or in connection herewith (whether or not known to any Borrower) shall
be deemed to have been effected given or made by such person for his/herself and
acting also as agent for all of the Borrowers and shall be binding for all
purposes on all of the Borrowers as if the Borrowers had expressly concurred
therewith and given or made the same themselves directly.

3. THE LOAN.

3.1 Lender hereby establishes, for a period commencing the date hereof and
expiring on the Maturity Date, a revolving line of credit in Borrowers’ favor in
the amount of Borrowers’ Availability. As used in this Section 3, “Borrowers’
Availability” means an amount equal to Eighteen Million Dollars
($18,000,000.00), to be reduced by the face amount of any Letters of Credit
issued by the Lender and/or its Affiliates. All advances made by Lender under
the Loan, shall be payable as provided in the Note which is incorporated hereby
by reference;

3.2 Subject to the continued compliance by Borrowers with all the terms and
conditions of the Loan Documents, Borrowers may request advances from Lender
from time to time hereafter in amounts up to Borrowers’ Availability, which
advances Lender shall make pursuant to the requirements of this Agreement and
the Note. Borrowers agree that they shall not request any advances hereunder
which would cause the aggregate amount of advances outstanding under the Loan to
exceed Borrowers’ Availability. If at any time the unpaid principal amount of
the Loan exceeds Borrowers’ Availability, Borrowers shall, immediately upon
receipt of notice from Lender, make a payment on the Note in an amount equal to
such excess. Any termination of the Loan, whether by any permitted action of
Lender or as a result of the existence of an Event of Default, shall relieve
Lender of its obligation to make advances under the Loan, or otherwise lend
money hereunder, and shall in no way release, terminate, discharge or excuse
Borrowers from their absolute duty and agreement to pay or perform their
obligations;

3.3 Prior to the making of the first advance under the Loan, Borrowers shall
have satisfied the requirements set forth in Section 9, below. At the time of
each advance made under or pursuant to this Agreement, Borrowers shall
immediately become indebted to Lender for the amount thereof. Borrowers agree to
indemnify and hold Lender harmless for any action, loss or expense taken or
incurred by Lender in reliance upon any telephone request for an advance under
the Loan, which Lender in good faith believes to have been made by a duly
authorized representative of Borrowers. Each request for an advance under the
Loan shall constitute a confirmation by Borrowers that all representations,
warranties and covenants contained in any of the Loan Documents remain true and
correct as though made at the time of the proposed borrowing;

3.4 By delivering a telephonic borrowing request to the Lender on a Business
Day, the Borrowers may from time to time irrevocably request, that an advance
under the Loan be made;

3.5 An account shall be opened on the books of Lender (hereinafter the “Loan
Account”), in which account a record shall be kept of all Loan advances made by
Lender to Borrowers under or pursuant to this Agreement, and all payments made
by or on behalf of Borrowers with respect to the Loan;

3.6 Lender may also keep a record (either in the Loan Account or elsewhere, as
Lender may from time to time elect) of all interest, service charges, costs,
expenses and other debits owed Lender on account of the Loan contemplated hereby
and of all credits against such amounts so owed. Such items shall be payable ON
DEMAND, but in the absence of such demand, interest, any service charge, costs,
expenses, and other debits owed Lender on account of the Loan contemplated
hereby (other than loans and advances reflected in the Loan Account) shall be
billed by Lender monthly;

3.7 All credits against Borrowers’ indebtedness indicated in the Loan Account
shall be conditional upon final payment to Lender of the items giving rise to
such credits. The amount of any item credited against the Loan Account which is
not so paid or which is charged back against Lender for any reason may be
charged as a debit to the Loan Account, may be charged back against any deposit
account maintained by Borrowers with Lender, and shall be an obligation, in each
instance whether or not the item so charged back or not so paid is returned;

3.8 Any statement rendered by Lender to Borrowers shall be considered correct
and accepted by Borrowers, and shall be conclusively binding upon Borrowers
unless Borrowers provide Lender written objection thereto within ninety
(90) business days from the mailing of such statement, which written objection
shall indicate, with particularity, the reason for such objection; and

3.9 So long as no Event of Default has occurred hereunder or no event, but for
the passage of time or giving of notice would constitute and Event of Default
and there is sufficient availability hereunder, and this Agreement has not been
terminated by Lender, Borrowers may request from time to time and Lender shall
issue Letters of Credit for the account of Borrowers in an amount not to exceed
One Million Dollars ($1,000,000.00) in the aggregate (individually a “Letter of
Credit”; collectively “Letters of Credit”); as set forth in Section 3.1, above,
the Borrowers’ Availability means Eighteen Million Dollars ($18,000,000.00) less
the aggregate face amount of all such Letters of Credit and shall at no time
cause Borrowers’ Availability to be exceeded hereunder. The expiry date of each
Letter of Credit shall be no later than the Maturity Date. All documentation
with respect to any Letters of Credit which Lender issues hereunder shall be in
form and substance satisfactory to Lender and/or Lender’s international
department. Any payment by Lender or Lender’s international department, pursuant
to a Letter of Credit issued hereunder, shall be considered an advance under the
Loan.

4. GRANT AND PERFECTION OF SECURITY INTEREST.

4.1 To secure Borrowers’ prompt, punctual and faithful performance of all and
each of Borrowers’ Obligations now existing and hereafter incurred, Borrowers
hereby grant to Lender a continuing security interest in the Collateral. The
within grant of a security interest is in addition to, and supplemental of, any
security interest previously granted by Borrowers to Lender, and shall continue
in full force and effect applicable to all Obligations of such Borrower and to
any future advances and re-advances made by Lender to or on behalf of Borrowers
until the within Agreement is specifically terminated in writing by a duly
authorized officer of Lender;

4.2 By the execution of this Agreement, Borrowers hereby authorize Lender to
file UCC-1 Financing Statements describing the Collateral wherever Lender deems
appropriate;

4.3 Where Collateral is in the possession of a third party, Borrowers will join
with Lender in notifying the third party of Lender’s security interest and
obtaining an acknowledgement from the third party that it is holding the
Collateral for the benefit of Lender;

4.4 Borrowers will cooperate with Lender in obtaining control with respect to
Collateral consisting of Deposit Accounts, Investment Property, Letter-of-Credit
Rights and Electronic Chattel Paper; and

4.5 Borrowers will not create any Chattel Paper without placing a legend on such
Chattel Paper indicating that Lender has a security interest in such Chattel
Paper.

5. USE OF COLLATERAL.

5.1 Until an Event of Default shall occur, Lender hereby authorizes and permits
Borrowers to, in the ordinary course of its business, hold, process, sell, use
or otherwise dispose of such Borrower’s Inventory to third parties for fair
consideration, and receive from such Borrower’s third party account and contract
debtors all amounts due as proceeds of the Collateral;

5.2 Except as permitted in Section 5.1 and elsewhere in this Agreement,
Borrowers agree that it shall not make any sales or leases of the Collateral,
license any Collateral, or grant any other security interest in the Collateral,
other than the junior lien rights granted to BCA Mezzanine Fund, L.P.;

5.3 Borrowers may grant such allowances or other adjustments to such Borrower’s
third party account debtors in accordance with sound business practices and
Borrowers’ past practices;

5.4 Borrowers shall have possession of the Collateral, except where expressly
otherwise provided herein or where Lender is required to perfect its security
interest in such Collateral by possession in addition to filing a UCC-1
Financing Statement.

6. REPRESENTATIONS AND WARRANTIES.

To induce Lender to establish the loan arrangement contemplated herein and to
make advances hereunder (each of which advances shall be deemed to have been
made in reliance upon the following) Borrowers represent and warrant to Lender
as follows:

6.1 To the extent such Borrower is a corporation or limited liability company,
such Borrower is duly organized under the laws of its creation in good standing
and legally existing under the laws of such State and has full power, authority
and legal right to borrow the sums provided for in this Agreement, and to
execute and deliver the Loan Documents and that when issued hereunder for value,
such Loan Documents constitute valid and binding obligations of such Borrower
enforceable in accordance with the respective terms thereof;

6.2 If such Borrower is a corporation or limited liability company, such
Borrower is duly qualified or licensed and in good standing as a foreign entity,
or has applied for qualification as a foreign entity, duly authorized to do
business in each jurisdiction in which the character of the properties owned or
the nature of the activities conducted makes such qualification or licensing
necessary, including, but not limited to the Commonwealth of Massachusetts,
except where the failure to so qualify or be licensed would not have a Material
Adverse Effect on such Borrower;

6.3 The execution, delivery and performance of the Loan Documents to which each
Borrower is a party have been duly authorized by all necessary entity action on
the part of such Borrower, will not result in any violation of or be in conflict
with or constitute a default under any term of the charter, by-laws or operating
agreement of such Borrower, or of any agreement, instrument, judgment, decree,
order, or, to the knowledge of any Borrower, any statute, rule or governmental
regulation applicable to such Borrower, or result in the creation of any
mortgage, lien, charge or encumbrance upon any of the properties or assets of
such Borrower (except pursuant to the Loan Documents). No Borrower is in
violation of any term of its articles of agreement, articles of incorporation,
charter, by-laws or operating agreement, or of any material term of any
agreement or instrument to which it is a party, or, to its knowledge, of any
judgment, decree, order, statute, rule or governmental regulation applicable to
it;

6.4 Except as set forth on Schedule 6.4, there is no litigation, administrative
action or other proceeding pending or, so far as is known to Borrowers,
threatened before any court or administrative agency, as of the date of this
Agreement against any Borrower, which might materially and adversely affect the
financial condition of any Borrower, its continued operations which is not fully
covered by adequate insurance;

6.5 No approval of any other Person, except as to those approvals obtained prior
to closing, is a prerequisite to the execution and delivery by such Person of
the Loan Documents to which it is a party or to insure the validity or
enforceability thereof;

6.6 The Borrowers have previously furnished to Lender financial statements and
other reports. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the period specified which present fairly the financial position of
Borrowers as of the date specified and the results of operations of the
Borrowers to which they relate for the period then ended and disclose all
liabilities of such Borrower of any nature, whether accrued, absolute,
contingent or otherwise required to be disclosed under generally accepted
accounting principles, except those liabilities arising in the ordinary course
of business since the date of such financial statements. Since such date there
has been no change in the assets, liabilities, financial condition or business
of the Borrowers to which such financial statements purport to relate other than
changes in the ordinary course of business, the effects of which individually,
or taken as a whole, would not have a Materially Adverse Effect on the financial
condition or business of the Borrowers as a whole or any Borrower individually;

6.7 Except those tax returns for which extensions have been requested, the
Borrowers have filed all tax returns which are required to have been filed and
have paid all taxes as shown on said returns and all assessments to the extent
that such taxes have become due. No extensions of time for assessment of
deficiencies by the Internal Revenue Service for any such year are in effect.
The provisions for taxes reflected in the financial statements are adequate to
cover any and all tax liabilities of the Borrowers with respect to its business,
properties and operations during the periods covered by said financial
statements and for all prior periods. Neither the Internal Revenue Service nor
any other taxing authority is now asserting or, to the knowledge of Borrowers,
threatening to assert against any Borrower any deficiency or claim or additional
taxes or interest thereon or penalties in connection therewith;

6.8 Except as disclosed on Schedule 6.8 annexed hereto, to the knowledge of the
Borrowers, the Borrowers are in full compliance with all laws and regulations
which apply to the conduct of its business, including, without limitation, all
applicable federal, state and local laws, ordinances, rules, regulations and
permits relating to the protection of the environment, waters and air of the
states in which the Borrowers are operating and the United States of America,
the release or disposition of hazardous substances and occupational health and
safety, except to the extent that the failure to so comply with any of the
foregoing, would not, either individually or in the aggregate, have a Material
Adverse Effect on any Borrower. The Borrowers hold all licenses, permits and
franchises which are required to permit it to conduct its business as presently
conducted or contemplated except to the extent that the failure to have obtained
or maintained any of the foregoing would not, either individually or in the
aggregate, have a Material Adverse Effect on any Borrower. Except as disclosed
on Schedule 6.8, the Borrowers have no knowledge of any pending or threatened
enforcement action, administrative order or proceeding, notice of violation or
investigation relating to such laws, ordinances, rules, regulations or permits.
The Borrowers warrant that as of the date hereof they are not a “Treatment,
Storage or Disposal Facility” as that term is defined in the “Resource
Conservation and Recovery Act of 1976,” 42 USCA §6901 et seq. (as amended);

6.9 Borrowers have rights in or the power to transfer the Collateral, free and
clear of any liens, attachments, adverse claims, security interests,
assignments, or restrictions of transfers, except as to the security interest
created herein, and the security interests and other encumbrances, if any,
listed in Schedule 6.9 annexed hereto (the “Permitted Encumbrances”), and
Borrowers hereby warrant and agree to defend title to the Collateral against the
claims and demands of all Persons, and Borrowers do not presently, and shall not
hereafter, have possession of any property on consignment to them;

6.10 Borrowers’ exact legal name and state of each Borrower’s organization is as
set forth in the first paragraph of this Agreement. Borrowers have not changed
their name, been the surviving entity in a merger or acquired any business,
except as shown on Schedule 6.10 annexed hereto;

6.11 All real estate owned or leased by any Borrower is listed on Schedule 6.11
annexed hereto. The Borrowers have good and marketable title to, or valid
leasehold interests in, all of the properties used by the Borrowers in
connection with the operation of their business. All of the properties and
facilities are in good repair, working order and condition. Any facilities or
properties owned by Borrowers contain no restrictions or other matters of record
which would have a Material Adverse Effect on Borrowers ability to operate their
business from said location. The facilities and properties constitute all of the
assets, properties and right of any type used in or necessary for the conduct of
the Borrowers’ business. All Collateral is located solely at those locations
which are listed on Schedule 6.11, annexed hereto;

6.12 Each of the Borrowers posses all Proprietary Rights necessary to conduct
its business as heretofore conducted or as proposed to be conducted by it. All
Proprietary Rights registered in the name of any of the Borrowers and
applications therefore filed by any Borrower are listed on the “Intellectual
Property Schedule” annexed hereto as Schedule 6.12. No event has occurred that
permits, or after any notice or lapse of time or both would permit, the
revocation or termination of any of the foregoing, which taken in isolation or
when considered with all other such revocations or terminations could have a
Material Adverse Effect. None of the Borrowers has notice or knowledge of any
facts or any past, present or threatened occurrence that could preclude or
impair the Borrowers’ ability to retain or obtain any authorization necessary
for the operation of the Borrowers’ business.

6.13 As of the date hereof, none of the following events has occurred or exists
with respect to any Borrower or any ERISA affiliate: (i) any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) involving any plan covered by the Employee Retirement Income
Security Act of 1974 (“ERISA”) (any such plan is referred to herein as a
“Plan”); (ii) any “reportable event” (as defined in Section 4043 of ERISA and
the regulations issued under such Section) with respect to any Plan; (iii) the
filing under Section 4041 of ERISA of a notice of intent to terminate any Plan
or the termination of any Plan; (iv) any event or circumstance which might
constitute grounds entitling the Pension Benefit Guaranty Corporation (“PBGC”)
to institute proceedings under Section 4042 of ERISA for the termination of, or
for the appointment of a trustee to administer, any Plan, or the institution by
the PBGC of any such proceedings; or, (v) partial withdrawal under Section 4201
or 4204 of ERISA from a Multi-employer Plan or the reorganization, insolvency,
or termination of any Multi-employer Plan. The Borrowers have not incurred any
material accumulated funding deficiency within the meaning of ERISA nor has any
Borrower incurred any material liability to the PBGC or to any Plan in
connection with the termination of, or any Borrower’s withdrawal from any Plan
and no such material liability, would result from the termination of, or any
Borrower’s withdrawal from any such Plan;

6.14 No Borrower owns or has any present intention of acquiring any “margin
stock” within the meaning of Regulation U (12 CFR Part 221) of the Board of
Governors of the Federal Reserve System (herein called “margin stock”). None of
the proceeds of the Loan will be used, directly or indirectly, by any Borrower
for the purpose of purchasing or carrying, or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry,
any margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulation U, or cause this Agreement to violate Regulation U, Regulation T,
Regulation X, or any other regulation of the Board of Governors of the Federal
Reserve System or the Securities Exchange Act of 1934. If requested by the
Lender, the Borrowers will promptly furnish the Lender with a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in said
Regulation U; and

6.15 Dover DE’s authorized capital stock consists solely of 15,000,000 shares of
Common Stock, $0.0001 par value per share (“Common Stock”), of which 5,105,318
shares are issued and outstanding of record (collectively, the foregoing issued
shares are hereinafter referred to as (“Issued Shares”). Schedule 6.15 sets
forth a table indicating the capitalization of Dover DE immediately prior to the
closing contemplated by this Agreement and a table indicating the capitalization
of Dover DE immediately following the closing contemplated by this Agreement.
Except as set forth on Schedule 6.15 there are no outstanding shares of Dover
DE’s Capital Securities or Convertible Securities or rights or agreements
related thereto, including among others all outstanding options, warrants, stock
appreciation rights, phantom stock and other equity interests of any kind in
Dover DE, pursuant to which Dover DE is or may become obligated to issue any
shares of Capital Securities. Except as set forth on Schedule 6.15, the number
of shares of Capital Securities, if any, issuable in connection with the
securities described on Schedule 6.15, is not subject to adjustment by reason of
the issuance of any warrants or the Common Stock issuable upon conversion
thereof. All of the Issued Shares of Borrower ‘s Capital Securities are issued
and owned by the Persons listed on Schedule 6.15 have been duly authorized, are
validly issued and outstanding and are fully paid and non-assessable have been
offered, issued, sold, and delivered in compliance with the applicable federal
and state securities laws.

6.16 The ownership of each of the Borrowers is as set forth on Schedule 6.16 by
name and percentage interest of each owner, all such interests have been fully
paid and are owned, free and clear of all liens and encumbrances.

6.17 There are no outstanding rights, including, but not limited to preemptive
rights, Convertible Securities or other agreements providing for or requiring
the issuance or purchase by Borrowers of any Capital Securities or any
Convertible Securities convertible into, or exchangeable for, or exercisable
into, its Capital Securities. All preemptive rights existing prior to the date
hereof have been validly waived or the applicable time periods relating thereto
have expired prior to exercise of such preemptive rights by the holders thereof.

6.18 There are no voting trusts, proxies, or agreements relating to the voting
of the Borrowers Capital Securities.

6.19 Neither this Agreement (including the Schedules furnished contemporaneously
herewith), nor any other agreement, document, certificate or written statement
furnished or to be furnished to Lender through the date hereof by or on behalf
of the Borrowers contains any untrue statement of a Material fact known to the
Borrowers or omits to state a Material fact known to it and necessary to make
the statement contained therein or herein in light of the circumstances in which
they were made not misleading.

7. AFFIRMATIVE COVENANTS.

Until payment in full to Lender of the Obligations, Borrowers agree as follows:

7.1 Borrowers will comply and observe the following financial reporting
requirements:

7.1.1 Within one hundred twenty (120) days after the close of each fiscal year
with fully audited consolidated financial statements of Borrowers prepared, by
an independent certified public accountant selected by Borrowers and reasonably
acceptable to the Lender, which statements shall include, but not be limited to:
(i) a statement of stockholders’ equity and a statement of cash flow for such
fiscal year; (ii) an income statement for such fiscal year; (iii) balance sheets
as of the end of such fiscal year; and (iv) copies of all statements and reports
furnished to the Securities and Exchange Commission (the “SEC”) including the
10K for any publicly traded Borrower. All such annual statements shall be
prepared in accordance with generally accepted accounting principles
consistently applied and shall present fairly the consolidated financial
position and result of operations of Borrowers. The Borrowers shall also provide
Lender with a copy of any so-called “management letter” delivered to Borrowers.
The Lender shall have the right, from time to time, to discuss the affairs of
Borrowers directly with Borrowers’ accountant after providing the Borrowers an
opportunity to be represented at any such discussions;

7.1.2 Within forty five (45) days of the end of the quarter, management prepared
compliance report with respect to the covenants in Section 7.9 below, together
with copies of all back-up, calculations and work sheets used to prepare said
compliance report. Contemporaneously with the delivery of the statements
described in this Section, Borrowers will provide Lender with a certificate of
the Treasurer or Controller of the Borrowers stating that: (i) the Borrowers are
incompliance with the terms, conditions and covenants of this Agreement and all
of the other Loan Documents; (ii) such officer has reviewed the activities of
the Borrowers during the fiscal period covered by such financial statements and
has, to the best knowledge of such officer, after due diligence, found no
evidence of any event which constitutes an Event of Default under this Agreement
or any of the other Loan Documents or condition or event which, with the giving
of notice or lapse of time, or both, would constitute an Event of Default, or if
such an Event of Default or other condition or event exists, a disclosure of the
nature and status thereof; and, (iii) since the date of the financial statements
there have been no changes in the assets, liabilities, financial condition or
business of any Borrower other than changes in the ordinary course of business,
the effects of which, both individually, or taken as a whole, have not had a
Materially Adverse Effect on the overall financial condition and business of any
Borrower;

7.1.3 Within forty five (45) days after its fiscal quarter end, any Borrower
which is publicly traded will submit to Lender copies of its 10Q and other
filings with the SEC or any other governmental agency; and

7.1.4 Within ninety (90) days after the beginning of its fiscal year end
Borrowers will submit to Lender financial projections for the Borrowers in form
and content satisfactory to the Lender;

7.1.5 Borrowers shall prepare and deliver to Lender such additional reports and
information as Lender shall reasonably request.

7.2 Borrowers will maintain direct loss insurance (i) with respect to its
Collateral against fire and the extended casualties and hazards, in an amount at
all times equal to the principal amount of the Note or the insurable value of
the assets, whichever is lesser; (ii) public liability, commercial general
liability insurance, employer’s liability and other liability insurance as is
usually maintained by companies similarly situated and engaged in like
operations in the amount of Two Million Dollars ($2,000,000.00); (iii) business
interruption insurance for twelve (12) months, in the amount of not less than
Nine Million Dollars ($9,000,000.00) actual loss sustained; (iv) worker’s
compensation insurance in the statutory amounts and (v) with respect to all
other assets and risks, in such amounts against such hazards and liabilities as
customarily is maintained by other companies similarly situated and operating
like properties. Such insurance shall be maintained with good and responsible
insurance companies, reasonably acceptable to Lender, and a certified copy of
such insurance policy or similar evidence acceptable to Lender shall be
delivered at closing. Lender shall be named as additional insured and as
lender’s loss payee along with the named insured, and the policies shall be
noncancellable without thirty (30) days prior notice to Lender. In the event of
the failure by Borrowers to provide and maintain insurance as herein provided,
Lender may, at its option, provide such insurance; the cost of which shall be
secured hereunder with interest from the date of such payment at the Default
Interest Rate charged under the Note and shall be payable ON DEMAND. Borrowers
shall advise Lender of each claim made by Borrowers under any policy of
insurance which covers the Collateral within ten (10) days of loss, and will
permit Lender, at Lender’s option to the exclusion of Borrowers after any Event
of Default, to conduct the adjustment of each such claim. Borrowers hereby
appoint Lender after any Event of Default, as Borrowers’ attorney-in-fact to
obtain, adjust, settle and cancel any insurance described in this Section and to
endorse in favor of Lender any and all drafts and other instruments with respect
to such insurance. The within appointment, being coupled with an interest, is
irrevocable until the within Agreement is terminated by a written instrument
executed by a duly authorized officer of Lender. Lender shall not be liable on
account of any exercise pursuant to said power except for any exercise in actual
willful bad faith. Lender may apply any proceeds of such insurance against the
Obligations, whether or not such have matured, in such order of application as
Lender may determine;

7.3 Borrowers shall duly pay and discharge all lease payments, ground rents,
taxes, assessments, and governmental charges upon it or against its properties
prior to the date on which penalties are attached thereto, unless and to the
extent only that such ground rents, taxes, assessments, or governmental charges
shall be contested in good faith and by appropriate proceedings and only if such
contest is made prior to any unpaid amounts becoming a fixed and ascertainable
lien upon any property of such Borrower, unless such Borrower has posted
adequate security for the payment of any such amounts with Lender. Borrowers
shall promptly pay, as they become due and payable, all taxes, assessments and
unemployment contributions and other charges levied or assessed against any of
them or the Collateral by any governmental authority and will properly exercise
any trust responsibilities imposed upon such Person by reason of withholding
from employees’ pay. At its option, Lender may, but shall not be obligated to,
pay all taxes, unemployment contributions, and any and all other charges levied
or assessed upon such Person or the Collateral by any governmental authority, as
Lender may, in its discretion, deem necessary or desirable, to protect,
maintain, preserve, collect, or realize upon any or all of the Collateral or the
value thereof or any right or remedy pertaining thereto. At its option, after an
Event of Default and with notice to Borrowers, Lender may, but shall not be
obligated to, pay all taxes, unemployment contributions, and any and all other
charges levied or assessed upon such Person or the Collateral by any
governmental authority, as Lender may, in its discretion, deem necessary or
desirable, to protect, maintain, preserve, collect, or realize upon any or all
of the Collateral or the value thereof or any right or remedy pertaining
thereto. All such payments shall be deemed Obligations of such Person and shall
be secured hereby and shall be due and payable upon demand by Lender;

7.4 Borrowers shall comply with all laws and regulations which apply to the
conduct of its business including, without limitation, all applicable federal,
state and local laws, ordinances, rules, regulations and permits relating to the
protection of the environment, waters and air of the states in which Borrowers
conduct business and the United States of America, the release or disposition of
hazardous substances and occupational health and safety. Borrowers shall procure
and maintain in full force and effect all licenses, permits and franchises which
are required to permit it to conduct its business as then conducted or
contemplated. Borrowers shall promptly notify Lender of any pending or
threatened enforcement action, administrative order or proceeding, notice of
violation or investigation relating to such laws, ordinances, rules, regulations
or permits. In addition, Lender shall not become liable for any violation of any
of the foregoing and the Borrowers agree to indemnify Lender from any such
liability;

7.5. If any Borrower becomes aware of or has reason to suspect that toxic or
hazardous substances have been or are being disposed in violation of any
applicable laws, ordinances or regulations, it shall immediately notify Lender
and, on a continuing basis, keep Lender fully informed as to all knowledge such
Borrower has of such disposal. The Borrowers shall indemnify and hold harmless
Lender from all loss, liability, damage, cost and expense, including, without
limitation, reasonable attorney’s fees, fines, or other penalties or payments,
for failure of any Borrower to comply in all respects with all environmental
laws. The provisions of the prior sentence shall survive payoff, release,
foreclosure, or other disposition of this Agreement or the Obligations;

7.6 Borrowers shall continue to operate their business actively without
substantial change in the nature of the business it conducts, preserving its
separate legal existence in good standing and maintaining its property in good
operating condition, reasonable wear and tear and normal obsolescence and
deterioration excepted;

7.7 Borrowers shall use the proceeds of the Obligations solely to further the
business of Borrowers and no proceeds shall be commingled with funds of any
stockholder, subsidiary or Affiliate or any general or limited partner, or any
trustee or beneficiary, nor shall any proceeds be transferred to any
stockholder, subsidiary or Affiliate or any general or limited partner, or any
trustee or beneficiary, without the express prior written consent of Lender;

7.8 Borrowers will not amend any existing Plan, adopt any other plans or agree
to participate in any other Multi-employer Plan without the prior written
consent of Lender. Borrowers shall not permit any of the following events to
occur or exist with respect to Borrowers or any ERISA affiliate: (i) any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code) involving any Plan; (ii) the occurrence of any event
which would constitute a “reportable event” (as defined in Section 4043 of ERISA
and the regulations issued under such Section) with respect to any Plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (iv) any event or circumstance which
might constitute grounds entitling the PBGC to institute proceedings under
Section 4042 of ERISA for the termination of, or for the appointment of a
trustee to administer, any Plan, or the institution by the PBGC of any such
proceedings; or, (v) partial withdrawal under Section 4201 or 4204 of ERISA from
a Multi-employer Plan or the reorganization, insolvency, or termination of any
Multi-employer Plan; and in each case above, such event or condition, together
with all other events or conditions, if any, which could in the opinion of
Lender subject Borrowers to any tax, penalty, or other liability to a Plan, a
Multi-employer Plan, the PBGC, or otherwise;

7.9 Borrowers shall, on a consolidated basis, observe the following financial
covenants as and when tested hereunder:

7.9.1 maintain a ratio of Funded Debt to EBITDA of not more than the following,
which shall be tested and measured quarterly on a trailing four (4) quarter
basis:



  •   5.50:1.00 from the date hereof through measurement on March 31, 2008;



  •   4.70:1.00 commencing with the measurement on June 30, 2008 and ending with
the measurement on December 31, 2009; provided however, the measurement on
June 30, 2009 shall be no more than 5.00:1.00; and



  •   4.50:1.00 commencing with the measurement on March 31, 2010 until the
Maturity Date; provided however, the measurement on June 30, 2010 shall be no
more than 4.70:1.00;

7.9.2 maintain a ratio of Senior Funded Debt to EBITDA of not more than the
following, which shall be tested and measured quarterly on a trailing four
(4) quarter basis:



  •   3.50:1.00;

7.9.3 maintain a Fixed Charge Coverage Ratio of not less than the following,
which shall be tested and measured quarterly on a trailing four (4) quarter
basis:



  •   1.05:1.00;

7.9.4 maintain a ratio of Current Assets to Current Liabilities of not less than
the following, which shall be tested and measured quarterly:



  •   1.00:1.00;

7.10 Borrowers shall maintain all deposit accounts (checking) and all operating
accounts and banking services with Lender at all times, with the exception of
retail stores deposit accounts, unless the Lender can reasonably serve the needs
of said retail stores from Lender’s local branch banks;

7.11 Borrowers will permit Lender and such representatives from time to time as
Lender and such representatives may reasonably request at Borrowers’ reasonable
expense, but in the absence of an Event of Default no more often than once per
year, to examine, inspect and copy any and all of the Collateral, and any and
all of Borrowers’ books, records, electronically stored data, papers and files,
and to verify the Collateral or any portion thereof (such verification,
including, without limitation, through contact with account debtors);

7.12 Borrowers shall pay or reimburse Lender for all reasonable out-of-pocket
expenses which Lender may incur in connection with the Loan; with obtaining and
perfecting security for the Obligations; or Costs of Collection, including, but
not limited to, all audit and legal fees incurred by Lender. Borrowers agrees to
reimburse Lender for any costs and expenses incurred while Borrowers’ loans
remain unpaid or available, said costs to include, but not be limited to,
unscheduled audit fees upon the occurrence of an Event of Default, reasonable
legal fees, accounting fees and environmental due diligence fees;

7.13 Borrowers shall promptly notify Lender when it becomes aware of the
occurrence of any event which currently constitutes or with the passage of time
would constitute a breach of any warranty or representations on its part made
herein or in any of the Loan Documents or which would constitute an Event of
Default hereunder or under any of the Loan Documents. Borrowers shall promptly
notify Lender of any litigation, administrative action or other proceeding
either initiated or threatened against any Borrower, by or before any court or
administrative agency which might materially and adversely affect the financial
condition of any Borrower, its operations or prospects and shall keep Lender
apprised of the status of the matters set forth on Schedule 6.4 hereto and of
any other matters subsequently disclosed to Lender;

7.14 Borrowers authorize Lender to file such financing statement or statements
or amendments, or other instruments as Lender may from time to time require in
order to comply with the UCC and any other applicable laws to preserve and
protect the security interests hereby granted. In the event that the law of any
jurisdiction other than New Hampshire becomes or is applicable to the Collateral
or any part thereof, or to any Obligations or liability of Borrowers to Lender,
Borrowers agree that Lender may file all instruments and to do all such other
things as may be necessary or appropriate to preserve, protect and enforce the
security interests and liens of Lender under the law of such other jurisdiction.
Borrowers will pay any filing fees or other costs with respect to any such
filings and any fees for prior lien searches; and

7.15 If requested by Lender, Borrowers shall furnish, at their expense, an
annual updated appraisal of Borrowers’ customer list.

7.16 Borrowers shall pay Lender a fee equal to Fifty Thousand Dollars
($50,000.00). The parties acknowledge that Borrowers have already paid Fifteen
Thousand Dollars ($15,000.00) towards this fee, and shall pay the remainder at
closing. In addition, Borrowers shall pay Lender an unused line fee equal to
.125% on the daily unused amount of the Loan billed quarterly in arrears.

8. NEGATIVE COVENANTS.

Borrowers agree that until payment in full of the Obligations, it shall not,
without prior written consent of Lender:

8.1 suffer any act of omission or commission which, had it been in existence or
threatened on the date of the Loan Documents, would have constituted a breach or
failure of any warranty or representation herein;

8.2 change its name, enter into or be a party to any merger, consolidation,
acquisition, stock split, reorganization or liquidation, or with respect to any
Borrower other than Dover DE suffer the transfer of any stock, membership
interest or security in it or permit or allow to exist a change in any of the
ownership interest, provided, however, Borrowers, on a combined basis, shall be
permitted to make acquisitions in the same line of Borrowers’ current business
and CAPEX, in the aggregate amount of no more than: (i) Three Million Dollars
($3,000,000.00) in calendar year 2007; (ii) Three Million One Hundred Thousand
Dollars ($3,100,000.00) in calendar year 2008; (iii) Three Million Two Hundred
Thousand Dollars ($3,200,000.00) in calendar year 2009; and (iv) Three Million
Three Hundred Thousand Dollars ($3,300,000.00) thereafter;

8.3 purchase or lease any assets or properties outside of the ordinary course of
its business;

8.4 suffer the creation or existence of any mortgage, pledge, lien, attachment
or other encumbrance on any property or assets of any Borrower, whether or not a
purchase money security interest (subject to Section 8.10), and whether or not
the same be senior or junior to any lien of Lender thereon (other than such as
are described in Schedule 6.9 annexed hereto and encumbrances in favor of
Lender); provided however, that in the event of an attachment or lien junior in
all respects to the liens imposed hereby, Borrowers shall not be deemed in
breach of this covenant if within ninety (90) days thereof the attachment is
discharged;

8.5 suffer the assumption, guarantee, endorsement or other act by which it does
or may become liable in connection with the obligations of any other Person,
with the exception of endorsement of negotiable instruments for deposit or
collection or similar transactions in the normal course of business;

8.6 pay dividends (whether in cash or kind) on any class of its capital stock or
membership interests, or make any distribution on account of its stock,
membership interests or other equity interest except for reasonable employee
stock awards and employee options, or redeem, purchase or otherwise acquire
directly or indirectly any of its stock or membership interests;

8.7 pay inter-company fees outside the ordinary course of business, or make any
payments of any nature to any Affiliate outside the ordinary course of business,
loan money, or make payments or advances to officers, stockholders, members or
beneficial owners, , or transfer property for less than good and adequate
consideration;;

8.8 Borrowers, on a combined basis, shall not suffer a net loss in any two
consecutive calendar quarters;

8.9 directly or indirectly dispose of hazardous or toxic wastes or substances
unless in compliance with all applicable state, local or federal laws,
ordinances and regulations, then or now in effect (“Environmental Laws”), as
such terms “hazardous”, “toxic” and “dispose” are defined therein;

8.10 incur Indebtedness of any kind except for: (i) the Obligations; (ii) trade
debt incurred in the ordinary course of business with trade creditors; (iii) the
$5,000,000.00 Subordinated Debt; and (iv) additional purchase money security
interests and equipment leases and vehicle leases;

8.11 (i) authorize the issuance of any additional Capital Securities or
Convertible Securities; (ii) issue any additional Capital Securities or
Convertible Securities; or (iii) recapitalize or reclassify any Capital
Securities or Convertible Securities, except for reasonable employee stock
awards and employee options; and

8.12 cause any third party to directly do or cause to be done any act which, if
done directly by such Person, would breach any covenant contained in the within
Agreement.

9. CONDITIONS OF LENDING.

The obligation of Lender to make the advances under the Loan is subject to the
condition (in addition to all other requirements of this Agreement) that each of
the following shall have been delivered or performed with respect to Lender
prior to the making of the disbursement:

9.1 certificates of insurance or insurance binders evidencing public liability
insurance in the amount of Two Million Dollars ($2,000,000), workmens’
compensation, in the statutory amount, flood (if the property is in a flood
plain), fire and extended coverage in the amount of the full replacement cost of
the Collateral and business interruption insurance as set forth in Section 7.2,
above, actual loss sustained, written by companies reasonably acceptable to
Lender, endorsed thereon in favor of Lender naming Lender as mortgagee, loss
payee and naming Lender as an additional insured and providing that the said
policies may not be cancelled or materially changed without thirty (30) days
prior written notice to Lender, certified copies of such insurance policies
shall be deposited with Lender within thirty (30) days of the date hereof;

9.2 a written opinion of the Borrowers’ counsel in form and substance
satisfactory to the Lender, stating, inter alia, that: (i) the Borrowers are
each validly existing and authorized to do business in the States of its
organizational jurisdiction and such other states where authorization is
required; (ii) the Borrowers have full authority and legal right to execute and
carry out the terms of the Loan Documents; (iii) the Borrowers have taken all
action necessary to authorize the execution and delivery of the Loan Documents;
(iv) the Loan Documents have been duly executed and are valid, binding and
enforceable in accordance with their terms, with no exceptions other than usual
and customary exceptions; (v) there is no litigation pending or to the best of
the knowledge of Borrowers’ counsel threatened against Borrowers which would
have a Material Adverse Effect on their ability to perform pursuant to the Loan
Documents; (vi) the Loan is not usurious; and (vii) containing such other
opinions as may be required by the Lender;

9.3 a certificate of a duly authorized officer of each Borrower as to (i) a copy
of its articles of agreement/organization, bylaws, and/or operating agreement,
(ii) a copy of the resolution adopted by the directors, shareholders (if
necessary) and/or members of such Borrower authorizing execution and issuance of
the Loan Documents, and (iii) a list of the incumbent officers, members and
managers of such Borrower;

9.4 the executed Loan Documents and supporting documentation, in form, scope and
substance acceptable to Lender and its counsel;

9.5 satisfactory subordination agreement for the Subordinated Debt;

9.6 Borrowers will use best efforts to obtain landlord’s waivers and consents,
said waivers and consents may be delivered after the date hereof;

9.7 an assignment of the proceeds of a $4,000,000 key man life insurance policy
on Stephen L. Day;

9.8 receipt of those matters set forth on a Closing Agenda from the Lender to
the Borrowers; and

9.9 payment of all out of pocket expenses incurred by Lender, including, but not
limited to appraisal fees and legal fees.

10. EVENTS OF DEFAULT.

Upon the occurrence of any one or more of the following events of default (an
“Event of Default”) any and all Obligations of Borrowers to Lender shall become
immediately due and payable without notice or demand, and Lender may exercise
its rights and remedies, as set forth in Section 11 herein:

10.1 failure to make a payment when due of interest, principal or other charge
on the Note not cured in accordance with any applicable grace period contained
in the Note;

10.2 if any representation or warranty made herein or in connection with the
execution and delivery of any of the other Loan Documents proves to have been
materially incorrect in any respect when such representation or warranty was
made;

10.3 the breach of any covenant contained in Sections 7.2, 7.7, 7.8, 7.9 or
Article 8 (with the exception of Sections 8.1 and 8.9, for which Section 10.4
shall be applicable);

10.4 the breach of any other covenant, condition or agreement made by Borrowers
hereunder, not cured within thirty (30) days after written notice from Lender or
if such failure cannot reasonably be cured within such thirty (30) day period,
Borrowers fail to commence such cure within said thirty (30) day period and
fails to complete the cure within sixty (60) days after Lender’s notice of
default;

10.5 failure to make a payment when due (within any applicable cure or grace
period) or fully perform any obligation under any other obligation of Borrowers
to Lender, now existing or hereafter arising;

10.6 (i) the occurrence of a default under the terms and conditions of any
liability of Borrowers or to any Person for borrowed moneys in excess of
$350,000 (excluding the Subordinated Debt, now existing or hereafter arising, or
is declared to be due and payable prior to the express maturity thereof, or upon
demand by the holder of any such liability; or (ii) if the Subordinated Debt is
accelerated or declared to be due and payable prior to the express maturity
thereof, or upon demand by the Subordinated Debt holders; or (iii) the
Subordinated Debt holders exercise any of their rights pursuant to Section 7(B)
of that certain Intercreditor, Subordination and Standby Agreement by and
between the Borrowers, BCA Mezzanine Fund, L.P. and Lender of near or even date.

10.7 if Borrowers make an assignment for the benefit of creditors, files a
petition in bankruptcy, is adjudicated insolvent or bankrupt, petitions or
applies to any tribunal for a receiver or any trustee of any substantial part of
its property; or Borrowers commence any proceeding related to Borrowers under
any reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or if there is commenced against Borrowers any such proceeding and the
same is not dismissed or set aside within sixty (60) days of the commencement of
such action; or Borrowers by any act indicate their consent to, approval of or
acquiescence in, any such proceeding or the appointment of any receiver of, or
trustee for Borrowers or any substantial part of their property;

10.8 if an execution order is issued against Borrowers, or any governmental
agency or instrumentality shall seize, appropriate, condemn, occupy or interfere
in any manner with any of Borrowers’ operation of, all or any substantial
portion of its or their property, or the Collateral or any right of Borrowers
therein shall be subject to judicial process or condemnation or forfeiture
proceedings;

10.9 a Change of Control shall have occurred;

10.10 the occurrence of any Event of Default under any of the other Loan
Documents, not remedied in accordance with any applicable grace or cure period;
and

10.11 Lender shall receive a report from any filing office, as appropriate,
indicating that Lender’s security interest is not prior to all other security
interests or other interests reflected in the report and Borrowers are unable to
resolve such discrepancy within thirty (30) days

2

11. RIGHTS IN THE EVENT OF DEFAULT.

In the event an Event of Default shall occur Lender shall have the following
rights:

11.1 Without any notice by Lender to such effect, the Note and any or all other
of Borrowers’ and Obligations to Lender, together with interest thereon, shall
be and become immediately due and payable without demand, presentment, protest
or notice of any kind, all of which are hereby expressly waived;

11.2 All of the remedies of a secured party under the UCC, as amended from time
to time, including without limitation the right and power to sell (at public or
private sale), lease or otherwise operate as a going concern or dispose of, the
Collateral, or any part thereof, and for that purpose Lender may take immediate
and exclusive possession of the Collateral, or any part thereof, and with or
without judicial process, enter upon any premises on which the Collateral, or
any part thereof, may be situated and remove the same therefrom without being
deemed guilty of trespass and without liability damages thereby occasioned, or
at Lender’s option Borrowers shall assemble the Collateral and make it available
to Lender at a place and at a time designated in writing. Lender shall be
entitled to hold, maintain, preserve and prepare the Collateral for sale.
Lender, without removal, may render the collateral unusable and dispose of the
Collateral on the Borrowers’ premises;

11.3 The right to operate the Borrowers’ business as a going concern and to
seize and utilize the Collateral to do so, and is hereby authorized to enter the
Borrowers’ places of business to operate the Borrowers’ business as a going
concern, without being deemed guilty of trespass and without liability damages
thereby occasioned;

11.4 Any notification required by law of intended sale, lease or other
disposition by or on behalf of Borrowers of any of the Collateral shall be
deemed reasonably and properly given if mailed, postage prepaid, to such
Borrower at such Borrower’s address shown on the first page of this Agreement,
at least ten (10) calendar days before such sale, lease or other disposition.
Notice sent in such manner shall be deemed received on the second business day
following the day of deposit in the mails. Any proceeds of any sale, lease or
other disposition by Lender to any of the Collateral may be applied by Lender to
the payment of expenses in connection with the Collateral, including reasonable
Costs of Collection and any balance of such proceeds may be applied by Lender
toward the payment of the Obligations. Borrowers shall remain liable for any
deficiency;

11.5 In the event Lender seeks to take possession of any or all of the
Collateral by court process, Borrowers hereby irrevocably waive any bonds and
any surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession, and waives any demand for
possession prior to the commencement of any suit or action to recover with
respect thereto;

11.6 Borrowers agree that the amount by which the value of the Collateral may
exceed, from time to time, the outstanding obligation of Borrowers to Lender
(“equity cushion”) shall not, under any circumstances, be deemed to be adequate
protection for Lender in the event of any insolvency proceedings under 11 USC
101 et seq. Borrowers acknowledge that the equity cushion that may exist is
solely for the benefit of Lender to ensure the repayment in full of all
Obligations, and represents a benefit bargained for and acquired by Lender in
exchange for full and adequate consideration;

11.7 Lender shall have the right to exercise any of the rights and remedies set
forth in any of the Loan Documents;

11.8 Lender shall have the right at any time after an Event of Default has
occurred hereunder to enforce Borrowers’ rights against its account debtors and
obligors, notify any of Borrowers’ account or contract debtors, either in the
name of Lender or Borrowers, to make payment directly to Lender, and to advise
any person of Lender’s security interest in and to the Receivable Collateral,
and to collect all amounts due on account of the Receivable Collateral. The
within Obligations on the part of Borrowers, being unique, shall be specifically
enforceable by Lender;

11.9 Borrowers hereby irrevocably constitute and appoint Lender as their true
and lawful attorney (exercisable any time after an Event of Default) with full
power of substitution, to convert the Receivable Collateral into cash at the
sole risk, cost and expense of the Borrowers and to endorse Borrowers’ name on
any certificates of title. The rights and powers granted Lender by the within
appointment include, but are not limited to, the right and power to compromise,
settle, or execute releases with any of Borrowers’ account debtors, and to
prosecute, defend, compromise, or release any action relating to the Collateral;
to receive, open and dispose of all mail addressed to Borrowers and to take
therefrom any remittances on or proceeds of any Collateral in which Lender has a
security interest, provided Lender thereafter forwards said mail to Borrowers;
to endorse the name of Borrowers in favor of Lender upon any and all checks,
drafts, money orders, notes, acceptances, certificate of title, or other
instruments of the same or different nature; to sign and endorse the name of
Borrowers on, and to receive as secured party, any of the Receivable Collateral,
any invoices, schedules of Receivable Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title of a same or different nature relating to the Receivable Collateral; to
sign the name of Borrowers on any notice to Borrowers’ account debtors or
verification of the Receivable Collateral; and to sign and file or record on
behalf of Borrowers any financing or other statement in order to perfect or
protect Lender’s security interest. Lender shall not be obligated to do any of
the acts or to exercise any of the powers authorized herein, but if Lender
elects to do any such act or to exercise any of such powers, it shall not be
accountable for more than it actually receives as a result of such exercise of
power, and shall not be responsible to Borrowers except for Lender’s actual
willful misconduct or gross negligence. All powers conferred upon Lender by this
Agreement, being coupled with an interest, shall be irrevocable until the within
Agreement is terminated as provided herein;

11.10 The proceeds of any collection, sale or disposition of the Collateral held
under this Agreement and/or the Loan Documents shall be applied towards the
Obligations in such order and manner as Lender determines in its sole
discretion, any statute, custom or usage to the contrary notwithstanding.
Borrowers shall remain liable to Lender for any deficiency remaining following
such application;

11.11 Except for liabilities claims or demands arising from Lender’s actual
willful misconduct or gross negligence, Borrowers shall indemnify, and save
Lender harmless of, to, and from any liability, claim or demand made upon Lender
in connection with Lender’s exercise of its rights pursuant to the within
Agreement or any of the Loan Documents, and all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred by Lender in connection
with any such liability, claim or demand. Borrowers’ agreement so to indemnify
and save Lender harmless are Obligations of Borrowers to Lender and are secured
hereby and shall survive payment and/or termination of this Agreement;

11.12 Lender shall have the right to set-off, without notice to Borrowers any
and all deposits or other sums at any time credited by or due from Lender to
Borrowers whether in a special account or other account represented by a
certificate of deposit or similar instrument (whether or not matured), and any
cash, securities, instruments, or other property of Borrowers in the possession
of Lender, whether for safekeeping, or otherwise, which deposits and other sums
and items shall at all times constitute additional security for the Obligations,
and may be applied or set off against all or part of the Obligations at any
time, whether or not the Obligations are then due or whether or not other
collateral is available to Lender. Borrowers hereby expressly grants to Lender a
security interest in such items pursuant to New Hampshire RSA 382-A:9-101 et
seq.; and,

11.13 The rights, remedies, powers, privileges and discretions of Lender
hereunder or in the Loan Documents shall be cumulative and are in addition to
and not exclusive of any rights or remedies which it may or would otherwise have
or to which Lender may be entitled, and no delays or omissions by Lender in
exercising or enforcing any of Lender’s rights and remedies shall operate as or
constitute a waiver thereof. No waiver by Lender of any default hereunder or
under any other agreement, no single or partial exercise of any of Lender’s
rights or remedies, and no other agreement or transaction, of whatever nature
entered into between Lender and Borrowers at any time, whether before, during or
after the date hereof, shall preclude the other or further exercise of Lender’s
rights and remedies. No waiver or modification on Lender’s part on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver.

12. MISCELLANEOUS.

12.1 Except as required by law, Lender shall have no duty as to the collection
or protection of the Collateral beyond the safe and prudent custody of such of
the Collateral as may come into the possession of Lender and shall have no duty
as to the preservation of rights against prior parties or any other rights
pertaining thereto. Lender may exercise its rights with respect to the
Collateral without resort or regard to other collateral or sources of
satisfaction of the Obligations;

12.2 Any demand, notices and other correspondence to Borrowers or any other
party hereto by Lender in connection with the within Agreement shall be deemed
effective when deposited in the United States mail and sent by registered or
certified mail, postage prepaid or by recognized overnight courier and addressed
to Borrowers’ address as set forth on the first page of this Agreement, which
addresses may be changed on seven (7) days written notice given Lender by
certified mail, return receipt requested. All notices and other correspondence
to Lender by Borrowers in connection with the within Agreement shall be to
Lender’s principal office, or as Lender may otherwise specify from time to time;

12.3 To the extent possible, each provision of this Agreement shall be
interpreted in a manner as to be valid, legal and enforceable. Any determination
that any provision of the within Agreement or any application thereof is
invalid, illegal or unenforceable in any respect in any instance shall not
affect the validity, legality and enforceability of such provision in any other
instance, or the validity, legality or enforceability of any other provision of
the within Agreement. In the event of a conflict between this Agreement and the
Note, the Note shall govern;

12.4 The recitals and paragraph headings throughout this instrument are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Agreement;

12.5 The within Agreement shall remain in full force and effect until
specifically terminated in writing by a duly authorized officer of Lender;

12.6 This Agreement shall be binding upon each of Borrowers and their
representatives, heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of Lender and Lender’s successors and assigns,
provided however, that Borrowers may not assign any of their rights or delegate
any of its Obligations hereunder without the prior written consent of Lender
which consent may be withheld for any reason or for no reason at the sole
discretion of Lender. Conversely, Lender may, from time to time, and at its sole
discretion, sell, assign, transfer, participate or otherwise dispose of all or
any part of this Agreement and/or the Loan Documents;

12.7 In the event Lender is at any time required to turn over, disgorge or repay
(whether to the undersigned, a Trustee in Bankruptcy or to third parties) any
payment previously received by Lender with respect to any of the Obligations
(whether received from the undersigned or third parties), then the amount of the
Obligations secured by the Collateral shall be increased by the amount so turned
over or disgorged by Lender, plus the reasonable expenses incurred by Lender in
the process, to the same extent as if the amount in question and expenses had
been advanced by Lender at the inception of the Obligations and had remained
unpaid since that date, whether or not all Obligations had otherwise been paid
at the date of turn over, all of which shall be payable ON DEMAND. If the
Obligations had previously been paid in full, this Agreement (notwithstanding
any of the terms hereof) shall be deemed revived and in full force and effect
with respect to such payments;

12.8 This Agreement shall be deemed to have been delivered and accepted by
Lender in the State of New Hampshire, and is governed exclusively by the laws of
the State of New Hampshire. The parties hereto hereby agree that any action
hereon between the parties hereto and their successors in interest shall be
maintained in a court of competent jurisdiction located within the State of New
Hampshire, and consent to the jurisdiction of any such New Hampshire court for
all purposes connected herewith;

12.9 This Agreement may be executed in multiple counterpart copies, any one of
which when duly executed with all of the formalities hereof, shall be fully
binding and effective as the original of this Agreement;

12.10 Excepting only the other Loan Documents executed concurrently herewith and
the Commitment Letter by and between Borrowers and Lender dated November 7,
2007, this Agreement supersedes all prior agreements relating to the Loan. In
the event of a conflict between this Agreement and any commitment letter, this
Agreement shall govern. This Agreement shall be amended only by a subsequent
writing executed with all the formalities hereof;

12.11 THE LENDER AND BORROWERS HEREBY WAIVE ANY RIGHT TO A JURY TRIAL OR ANY
RIGHT TO DEMAND A TRIAL BY JURY WITH RESPECT TO ANY ISSUES OR SUITS WHICH MAY
ARISE IN CONNECTION WITH THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS;

12.12 This Agreement and all other Loan Documents and documents which have been
or may hereinafter be furnished by or to either of Borrowers or by Lender may be
reproduced by Lender by any photographic, photostatic, microfilm, xerographic or
similar process, and Lender may destroy the original from which such document
was so reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
normal course of business); and

12.13 Each party hereto intends that this Agreement shall not benefit or create
any right or cause of action in or on behalf of any person other than the
parties hereto.

[PAGE ENDS HERE, SIGNATURE PAGE(S) TO FOLLOW]

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by the persons signing below who are thereunto duly
authorized, as of the day and year first above-written.

BORROWERS:

DOVER SADDLERY, INC.

(a Delaware Corporation)

     
     
Witness
  By:      
Name:
Title:
 

 
  DOVER SADDLERY, INC.
(a Massachusetts Corporation)
     
Witness
  By:      
Name:
Title:
 

 
  SMITH BROTHERS, INC.
     
Witness
  By:      
Name:
Title:
 


4

     
 
  DOVER SADDLERY RETAIL, INC.
     
Witness
  By:      
Name:
Title:
 

 
  OLD DOMINION ENTERPRISES, INC.
     
Witness
  By:      
Name:
Title:
 

 
  DOVER SADDLERY DIRECT, INC.
     
Witness
  By:      
Name:
Title:
 

 
  LENDER:
 
  RBS CITIZENS, NATIONAL ASSOCIATION
     
Witness
  By:      
Name:
 
  Title:

5

SCHEDULE 6.4

Litigation

6

SCHEDULE 6.8

Compliance with Laws

7

SCHEDULE 6.9

Permitted Encumbrances

8

SCHEDULE 6.10

Legal Names

9

SCHEDULE 6.11

Locations of Collateral

10

SCHEDULE 6.12

Intellectual Property Schedule

11

SCHEDULE 6.15

Capitalization

12